Citation Nr: 1143296	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  04-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 24, 2008 for the grant of a 70 percent disability rating for service-connected PTSD.

3.  Entitlement to an effective date earlier than September 24, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2003 that denied entitlement to service connection for a back disorder and May 2009 which granted a 70 percent disability rating for PTSD and entitlement to a TDIU by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appealed the Board's December 2008 decision denying the Veteran's service connection claim for a back disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court vacated the December 2008 Board decision and remanded the matter for readjudication consistent with the Court's decision.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning including nightmares, sleep disturbance, intrusive thoughts, diminished interest in normal activities, detachment from others, restricted affect, anger outbursts, concentration problems, hypervigilence and an exaggerated startle response; the Veteran was assigned a GAF score of 48.

2.  On September 24, 2008, the Veteran filed an application for a TDIU.  The RO granted a 70 percent disability rating for the Veteran's PTSD effective September 24, 2008 and a grant of TDIU effective September 24, 2008. 

3.  The evidence of record does not show a factually ascertainable increase in PTSD symptoms, such as to warrant a 70 percent disability rating, within the one year period prior to September 24, 2008.

4.  The evidence of record does not show unemployability solely due to the Veteran's service-connected disabilities within the one year period prior to September 24, 2008.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for an effective date earlier than September 24, 2008 for the grant of a 70 percent disability rating for service-connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

3.  The criteria for an effective date earlier than September 24, 2008 for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.400(o)(2), 4.16 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a January 2009 letter satisfied the duty to notify provisions prior to the initial AOJ decision on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected PTSD has increased in severity.  The RO notified the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from his physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner his disability has become worse.  He was also informed that he may submit his own lay statements of increased disability.  The letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  The Veteran was also informed of how VA determines the effective date if an increased rating is granted.

In addition, the Veteran is challenging the effective date assigned following the March 2008 grant of entitlement to TDIU.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Nonetheless, the Board observes that the January 2009 VCAA letter with respect to the Veteran's TDIU claim discussed how VA determines the effective date should his claim be granted.  

With respect to the claims for an earlier effective date, under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003), 69 Fed. Reg. 25180 (2004).  

In this regard, the January 2010 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his earlier effective date claims.  The SOC also informed the Veteran of the regulations governing effective dates.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, Social Security Disability records, lay statements and a VA examination report dated in January 2009.

The January 2009 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his PTSD.  The examiner documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2011).  

The Veteran's service-connected PTSD is presently assigned a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  

The medical evidence of record consists of a VA examination report dated in January 2009, VA treatment records and social security disability records.  Furthermore, the Veteran provided additional information about his PTSD symptoms in his written statements and lay statements from family and friends.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating

In this regard, the VA examiner in January 2009 observed that the Veteran's PTSD was manifested by intrusive memories and nightmares.  The Veteran reported that he has nightmares about being in Vietnam or in some kind of trouble where he needs a gun.  These nightmares occur a couple times per week.  The Veteran has trouble sleeping, tending to sleep only two to three hours at a time and being up one to two hours between sleep periods.  Sometimes he is not able to go back to sleep.  The Veteran also has thoughts about Vietnam in the daytime that are easily triggered by rain.  The Veteran noted that during rain storms he "can smell the jungle."  The examiner documented that the Veteran has diminished interest in normal activities, detachment from others and restricted affect.  The Veteran described having anger outbursts, hypervigilence and an exaggerated startle response.  He also demonstrated concentration problems.  These problems occur on a daily basis.  The examiner determined that the current severity of the Veteran's PTSD symptoms is severe with impaired relationships, occupational functioning, judgment, mood and range of activities.  The Veteran demonstrated occupational and social impairment due to flattened affect, panic attacks more than once a week, impairment in short term and long term memory, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective relationships.  

The Board has determined that the Veteran does not meet the criteria for a 100 percent disability rating, because the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the January 2009 VA examiner noted that the Veteran's speech was clear and he had a good ability to express himself.  Affect was sad and nervous.  The Veteran's overall mood was both anxious and irritable.  Orientation was appropriate.  His thinking was logical, but disorganized.  He lost his train of thought at times and he was easily distracted.    The Veteran was preoccupied with events that occurred in Vietnam.  He expressed that he had suicidal ideation without intent.  The Veteran's reasoning skills indicate that his thinking is primarily concrete.  The examiner determined that the Veteran's judgment is diminished by his anger and depression.  In relating to the examiner, the Veteran was open and cooperative with fair eye contact.  

Furthermore, the evidence shows that the Veteran's PTSD symptoms do not prevent him from performing activities of daily living.  At the examination, the Veteran was dressed casually and demonstrated appropriate grooming and hygiene.  The Veteran does some chores around the house, but he does them slowly because of his back problems.  A July 2008 Vocational Rehabilitation report shows that the Veteran is mostly independent in performing basic activities of daily living and any difficulties are the result of physical impairment.  

Furthermore, the evidence shows that the Veteran's PTSD symptoms do not result in total occupational and social impairment.  The Veteran had been a truck driver for approximately 35 years.  He liked being alone, but he had difficulties with his job due to sleep and anxiety.  The January 2009 VA examination revealed that the Veteran was injured several times on the job and he is not currently able to work.  Based on a review of the record it appears that the Veteran's current unemployment is mainly due to physical disabilities.  The Social Security Administration determined that the Veteran was unable to return to work as a truck driver due to a work related slip and fall injury in November 2005.   The private rehabilitation consultant in July 2008 determined that the Veteran is unemployable due to both his physical and mental impairments, age and job skills.  In addition, the VA examiner in January 2009 determined that the Veteran's PTSD symptoms have a severe affect on employment, but not total occupational impairment.   Therefore, the overall evidence does not show that the Veteran's PTSD symptoms alone more closely approximate total occupational impairment. 

With respect to social impairment, the Board finds that the evidence indicates his PTSD results in moderate to severe social impairment.   In this regard, the Veteran has been divorced twice.  He has been married to his current wife for approximately thirteen years.  The Veteran lives with his wife and he spends most of his time dealing with his medical problems and watching television.  He also enjoys using the computer.  The Veteran's social contact is mainly with his family (i.e., his daughter, granddaughter, brother and brother-in-law) and he does not have any friends outside of his family.  

Although the evidence indicates the Veteran's PTSD has contributed to his current unemployment and caused moderate to severe impairment in social functioning, in reviewing the entire evidence of record, his symptoms do not more closely approximate total occupational and social impairment due to PTSD.  Based on the evidence and analysis discussed above, the criteria for a 100 percent rating have not been met or approximated.

During the appeals period, the Veteran was assigned a GAF score of 48.  This GAF score reveals serious symptoms or serious impairment in social and occupational activities.  Thus, the Veteran's GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examinations and discussed in the lay evidence indicating that the Veteran's disability picture more closely approximates the current 70 percent disability rating.

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record reveals that the Veteran is unemployed in part due his PTSD; however, this is contemplated in the assignment of the 70 percent disability rating.  In this case the Board finds that the evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

III.  Merits of the Claims for an Earlier Effective Date

PTSD

The Veteran contends that he is entitled to an effective date earlier than September 24, 2008 for the assignment of a 70 percent disability rating for PTSD.  Specifically, he requests an effective date of October 15, 1999, the date he filed a request to reopen his original service connection claim for PTSD.  In the alternative, he argues that it was factually ascertainable that the Veteran's PTSD met the requirements for a 70 percent disability within one year prior to the filing of the increased rating claim.  For the reasons that follow, the Board concludes that an earlier effective date is not warranted.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2011).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Where there has been a prior final determination, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).   Nonetheless, if new and material evidence was received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, the evidence must be considered as having been filed with the claim that was pending at the beginning of the appeal period, and therefore, the effective date is based on the date the earlier claim was filed.  See Muehl v. West, 13 Vet. App. 159, 161-62 (1999); 38 C.F.R. § 3.400(q); VAOPGCPREC 12-98 (1998); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" is defined by regulation as a formal or informal written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  An "informal claim" is defined as any communication, indicating an intent to apply for one or more benefits under laws administered by VA.  38 C.F.R. § 3.155(a) (2011).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).   VA must look at all communications from a claimant that may be interpreted as applications or claims - formal or informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

As an initial matter, the Board observes that the Veteran filed an original service connection claim for PTSD in November 1985.  A rating decision dated in June 1986 denied the claim.  The RO received the Veteran's notice of disagreement to the June 1986 rating decision in July 1987.   In June 1988, the RO mailed a copy of the statement of the case.  The Veteran did not file a substantive appeal within the requested time limit.  

In October 1999, the Veteran submitted a statement that he was previously rated as 100 percent for PTSD and that he gave up this compensation because he wanted to work.  He requested that he be evaluated again.  In an April 2000 letter, the RO informed the Veteran that he was previously denied service connection for his back and that decision is now final.  The letter noted that VA can only reopen the claim if he submits new and material evidence.  Thereafter, in September 2002, the Veteran requested that he be reconsidered for service-connected compensation for his PTSD.  The RO denied the claim to reopen in May 2003 and the Veteran appealed this decision.  During the appellate process, the RO granted the Veteran's service connection claim for PTSD in an August 2007 rating decision with a 50 percent disability rating, effective September 26, 2002.  

On September 24, 2008, the RO received the Veteran's claim for individual unemployability due to his symptoms of PTSD.  In November 2008, the Veteran submitted a notice of disagreement with respect to the disability rating and the effective date in the August 2007 rating decision.  The Veteran or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the agency mails notice of the determination to him or her, otherwise, that determination becomes final.  38 U.S.C.A. § 20.302 (West 2002).  The rating decision to which the Veteran filed the notice of disagreement was mailed on August 16, 2007.  See Id.  Therefore, the notice of disagreement received in November 2008 is not a timely appeal to the August 2007 rating decision as it was received more than a year after the date the RO mailed the rating decision.  A May 2009 rating decision increased the disability rating of the Veteran's service-connected PTSD to 70 percent disabling, effective September 24, 2008.    

After a careful review of the record, the Board concludes that the Veteran's increased rating claim was received on September 24, 2008, the date the RO received the Veteran's claim for a TDIU.  The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Dalton, 21 Vet. App. at 31-32.  See also Hurd v. West, 13 Vet. App. 449, 451-52 (2000) and Norris v. West, 12 Vet. App. 413, 420 (1999).  

In determining that the Veteran's claim from an increased rating for PTSD was received on September 24, 2008, the Board finds that this claim does not go back to the original service connection claim for PTSD which was filed in November 1985 or the claim to reopen submitted in September 2002.  As discussed above, the Veteran did not file any substantive appeal with respect to the June 1988 statement of the case.  Therefore, the June 1986 rating decision is final. 

With respect to the September 2002 claim to reopen entitlement to service connection for PTSD, an August 2007 rating decision ultimately granted the award of service connection for PTSD with a disability rating of 50 percent effective September 26, 2002.  The RO received the Veteran's notice of disagreement with the August 2007 rating decision on November 28, 2008.  This notice of disagreement was not timely as the RO received it after the one year time limit to file an appeal.  The Board also notes that the earliest indication that the Veteran disagreed with the disability rating for PTSD was in the formal application for TDIU received by the RO on September 24, 2008, which is also more than a year after the August 2007 rating decision.    

The Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the Board must determine if a submission filed during the appeal period constituted new and material evidence related to a pending claim.  Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. October 7, 2011).  In that case, a veteran appealed a Board decision, challenging the Board's denial of an earlier effective date for the award of a total disability rating based on individual unemployability (TDIU) pursuant to 38 C.F.R. § 3.156(b).  The veteran argued that he had submitted new and material evidence within the one-year appeal period of an RO denial of his TDIU claim.  Pursuant to 38 C.F.R. § 3.156(b), "[n]ew and material evidence received prior to the expiration of the" period for appealing a decision "will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."   This regulation requires VA to review any evidence submitted during the appeal period and make a determination as to whether it constitutes new and material evidence relating to an existing claim.  With respect to evidence received during the appeal period for appealing a decision, the Board must determine (1) whether the submission contains new and material evidence relating to a pending claim and/or (2) whether it should be treated as a new claim for an increased rating.  

In Bond, the issue addresses the situation where a claim and evidence to support said claim is received during the appeal period.  In contrast, in this case, the claim for TDIU (which is also considered a claim for an increased rating for PTSD) was submitted after the expiration of the appeal period for the August 2007 rating decision.  The private medical evaluation dated in December 2007 and the July 2008 private vocational rehabilitation report that the Veteran argues shows that his PTSD warrants a 70 percent rating prior to September 24, 2008 was not received by the RO until January 2009 after the appeal period.  Furthermore, the evidence the RO ultimately relied on to grant the increased rating to 70 percent for PTSD and the TDIU claim was a January 2009 VA examination, which is also after the one year appeal period.  As will be discussed in more detail below, there is no evidence of record within the one year prior September 24, 2008 claim (which also in part overlaps with the appeal period for the August 2007 rating decision) that shows the Veteran is entitled to a 70 percent disability rating for PTSD or a TDIU.  Accordingly, the Board concludes that the evidence in this case is distinguished from that in Bond and that case is not applicable.  Nevertheless, based on the discussion above, the Board finds that the Veteran did not submit new and material evidence during the one year time period.  Therefore, the August 2007 rating decision that granted service connection claim for PTSD and assigned a 50 percent disability rating is final. 

As noted above, an effective date may be awarded up to one year prior the receipt of a claim for an increased rating.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  The Board must therefore determine the earliest date within this one-year period as of which it was ascertainable that an increase in the Veteran's PTSD occurred.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2009).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

In order for the Veteran to receive a 70 percent under the General Rating Formula for Mental Disorders, the evidence must show that his psychiatric disability more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score between 51 and 60 reflects "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A review of the Veteran's claims file shows that from September 24, 2007 to September 23, 2008 there are no medical records with respect to treatment for the Veteran's PTSD or other mental health disorders.  The Board observes that the Veteran reported in the January 2009 VA examination for mental health that he sees a psychiatrist about once every three months for medication and he does not receive any counseling.  

The claims file includes a letter dated in December 2007 by a physician who conducted an independent medical evaluation with respect to the Veteran's claim for Worker's Compensation.  The physician noted that the Veteran has a history of PTSD.  On a behavioral basis, the physician documented that the Veteran reported he has to avoid crowds, he gets panic attacks in certain social situations and his sleep is interrupted due to PTSD.  He also indicated that he had anger control issues.  The physician observed that as an industrial disability, the Veteran has an obstacle to the body as a whole.  Nonetheless, the physician ultimately concluded that in reference to PTSD and other psychological impairment, he defers to an appropriate mental health care expert to provide quantification of the-pre-existent industrial disability.  Thus, the physician determined that he was not qualified to determine if the Veteran's industrial or occupational ability was impaired due to his PTSD.  

With respect to the Veteran's reported symptoms of PTSD discussed in the December 2007 letter, the Board finds that this evidence does not definitely show that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms in the letter do not reveal that the Veteran has suicidal ideation, obsessional rituals, intermittently illogical, obscure or irrelevant speech, neglect of personal appearance and hygiene or difficulty in adapting to stressful circumstances.  The letter also does not reveal that the Veteran has difficulty establishing or maintaining effective relationships.  The letter reveals that the Veteran has panic attacks in certain situations.  However, this does not suggest that his panic attacks are near-continuous affecting his ability to function independently, appropriately or effectively.  The only symptom that may fall under criteria for 70 percent disability for PTSD is that the Veteran has some impaired impulse control as he described having anger control issues.  

The Veteran and his attorney also reference a private vocational rehabilitation report dated in July 2008.  The report referenced the symptoms discussed in the August 2007 rating decision.  The Board notes that this information is not evidence that is considered to be within the one-year period of the September 24, 2008 claim, as this evidence was already associated with the claims file prior to that period.   Therefore, even if the symptoms discussed in the August 2007 rating decision show that the Veteran meets the criteria for a 70 percent rating criteria, it does not support the Veteran's claim as VA law states that if an increase occurred more than one year prior to the claim, the increase is effective the date of claim. The rehabilitation consultant determined that the Veteran is not employable due to his physical and mental disabilities.  The consultant is not a mental health professional and he did not indicate that the Veteran's PTSD alone renders the Veteran unemployable.  Thus, this evidence does not show a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.

The Board recognizes that the Veteran contends that his lay statements show that it is factually ascertainable that he met the criteria for a 70 percent disability rating within the one year period preceding the date of his increased rating claim.  In this regard, the record does not contain any lay statements from the Veteran regarding his PTSD within the previous year of filing his claim.  

With respect to the Veteran resubmitting lay statements from friends and family regarding his PTSD, this evidence was originally associated with the claims file in 2003.  As this evidence was included in the claims file more than one year prior to the claim, it cannot be used to show that the Veteran is entitled to an effective date within the one year preceding the date of claim.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (indicating that if the increase occurred more than one year prior to the claim, the increase is effective the date of claim).

Based on the foregoing, there is no evidence of record that indicates the criteria for a rating in excess of 50 percent are met at anytime within the one-year period prior to the filing of the Veteran's TDIU claim on September 24, 2008.  The evidence does not suggest that the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, so as to warrant a higher rating of 70 percent under Diagnostic Code 9411.  As an ascertainable increase in the Veteran's PTSD is not shown within the one-year period prior to the date of receipt of claim, an effective date earlier than September 24, 2008 is not warranted.  See 38 U.S.C.A. § 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

As discussed above, for purposes of assigning an effective date, the award of TDIU is an award of increased disability compensation.  In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton, 21 Vet. App. at 31-32;  Harper, 10 Vet. App. at 126-27; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998). 

A TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a).  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Historically, the Board observes that on September 24, 2008, the RO received a completed VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The Board observes that the record does not contain any communication from the Veteran, which can reasonably be interpreted as a claim of entitlement to TDIU.  Thus, the date of the Veteran's claim for TDIU is September 24, 2008.  

As indicated above, if the evidence shows that the Veteran was unable to obtain or secure substantially gainful employment due to his service connected disabilities within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  Therefore, the Board will determine whether the Veteran is entitled to a TDIU within one year prior to September 24, 2008.  

The record shows that the Veteran did not meet the basic criteria for consideration for entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a) until September 24, 2008, the effective date of the grant of a 70 percent disability rating for PTSD.  However, in this case, it does not end our determination on whether the Veteran is entitled to an earlier effective date for TDIU under 38 C.F.R. § 4.16(a).  The Court has held that an award of TDIU pursuant to 38 C.F.R. § 4.16(a) requires both (1) schedular requirements and (2) an inability to secure or follow a substantially gainful occupation.  See Dalton, 21 Vet. App. at 33.  For purposes of section 5110(b)(2), both criteria of a TDIU rating under section 4.16(a) are types of disabilities, and, therefore, provided that both criteria to support an award of TDIU are present during the applicable period, it is irrelevant which of the two criteria first became factually ascertainable.  Id.  If it can be ascertained that either or both criteria manifested during the one year prior to receipt of the claim, then the "increase in disability" requirement of 38 U.S.C. § 5110(b)(2) is satisfied.  Id.  Thus, the Board must also determine if it is factually ascertainable that the Veteran is inable to secure or follow substantially gainful occupation due to his service-connected disability between September 24, 2007 and September 23, 2008.  

In this regard, the Board observes that the Veteran stated in the September 2008 VA Form 21-8940 that he worked as a truck driver with Interstate Distribution from September 1999 to June 2007.  He indicated that he only went to grade school and he denied having any education or training prior or after he became too disabled to work.  The Veteran contends that his PTSD prevents him from securing or following any substantially gainful occupation. 

The evidence of record does not show that the Veteran was unemployable due to his service-connected disabilities within the one year prior to the September 24, 2008 claim for TDIU.  Specifically, the Board notes that record contains two opinions during the pertinent time period that conclude that the Veteran is permanently and totally disabled.  See December 2007 private physician letter and July 2008 vocational rehabilitation report.  However, these opinions make clear that they are based on his nonservice connected physical disabilities in combination with his PTSD.  A review of the record shows that there is no medical evidence that the Veteran was unable to obtain or sustain employment due to his service-connected disabilities.  It is not until the January 2009 VA examination that the evidence indicates that the Veteran's PTSD has resulted in severe occupational and social impairment.  

The Veteran contends in the alternative that he is entitlement to an earlier effective date under 38 C.F.R. § 4.16(b).  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  However, as discussed above, the Board finds that it is not factually ascertainable that the Veteran was unemployable due to his service-connected disabilities within the one year prior to the September 24, 2008.  Accordingly, a TDIU, based on an extraschedular basis, is not warranted within the one year prior to September 24, 2008.

As evidence of the Veteran's unemployability due to service-connected disabilities under VA standards is not present within the one year prior to filing his claim, the effective date of the grant of TDIU is the date of his claim.  There is simply nothing in the facts of this case or in the applicable law and regulations, which would support the assignment of an effective date earlier than September 24, 2008, for the Veteran's TDIU rating.  Accordingly, the appeal is denied.


ORDER

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to an effective date earlier than September 24, 2008 for the grant of a 70 percent disability rating for service-connected PTSD is denied.

Entitlement to an effective date earlier than September 24, 2008 for the grant of a TDIU is denied.


REMAND

With respect to the Veteran's service connection claim for a back disorder, the United States Court of Appeals for Veterans Claims (Court) determined that the Board failed to ensure compliance with the November 2007 Board remand because the April 2008 VA opinion was inadequate.  In this regard, the examiner stated he cannot resolve this issue without resort to mere speculation with respect to the question of whether the Veteran's current back disorder is related to his active military service.  The Court determined that this statement was conclusory in that to support his rationale he only recited the Veteran's medical history.  The examiner did not state whether further information might be helpful in clarifying the etiology of the Veteran's back disorder or what that information might be.  The Court recently held that in cases involving a speculative medical opinion "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after due diligence in seeking relevant medical information that may have a bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   Based on the foregoing, the Board finds that a remand is necessary for clarification of the previous opinion or a new VA opinion if that examiner is unavailable. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran whether he has received any further evaluation or treatment for his back disorder, either from VA or elsewhere (private, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2. Thereafter, provide the claims folder to the VA examiner who conducted the VA examination in April 2008 to clarify his opinion.  The examiner previously determined that he could not resolve the issue of whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current back disorder is causally or etiologically related to his symptomatology in service or is otherwise related to military service.  After a review of the claims file, if the examiner reaches the same conclusion as in the April 2008 opinion, then he is asked to explain why he cannot provide an opinion without resorting to speculation.  He should also explain if there is any information that might be helpful in clarifying the etiology of the Veteran's back disorder, and if so, what that information might be.

3. If the April 2008 VA examiner is unavailable, then schedule the Veteran for another VA examination to evaluate his service connection claim for a back disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current back disorder is related to active military service to include any symptomatology shown in service.

The examiner is asked to provide a clear rationale and explanation to all conclusions reached based on medical principles and the medical and lay evidence of record.  

If the examiner determines that this requested opinion cannot be provided without resorting to mere speculation, then he or she should so state in the report and provide an explanation as to why this opinion cannot be provided with the required degree of certainty.  The examiner should also state whether there is any information that might be helpful in clarifying the etiology of the Veteran's back disorder, and if so, what that information might be.

4. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for a back disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


